In an action, inter alia, to recover damages for breach of contract, the plaintiff appeals, as limited by its brief, from so much of an order of the Supreme Court, Queens County (Thomas, J.), dated September 19, 2003, as granted that branch of the defendant’s motion which was to consolidate two pending arbitrations.
*663Ordered that the order is affirmed insofar as appealed from, with costs.
The defendant established that the two pending arbitrations shared common issues of fact and law to warrant consolidation (see CPLR 602 [a]; County of Sullivan v Edward L. Nezelek, Inc., 42 NY2d 123 [1977]; Government Empls. Ins. Co. v Bailey, 251 AD2d 627 [1998]). Prudenti, P.J., Florio, H. Miller, Schmidt and Cozier, JJ., concur.